        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 1 of 20




Kevin D. Swenson (5803)
Brian D. Shelley (14084)
Jake R. Spencer (15744)
Chrystal Mancuso-Smith (11153)
SWENSON & SHELLEY PLLC
520 E Tabernacle
St. George, Utah 84770
Phone: (435) 265-3500
Facsimile: (855) 450-8435
Email: Kevin@SwensonShelley.com
Email: Brian@SwensonShelley.com
Email: Jake@SwensonShelley.com
Email: Chrystal@SwensonShelley.com
Attorneys for Plaintiff


          UNITED STATES DISTRICT COURT OF THE DISTRICT OF UTAH
                            SOUTHERN REGION


VALERIE ENGSTROM, an individual,
                                                COMPLAINT AND JURY DEMAND
                 Plaintiff,

         vs.                                              4:19-cv-00026-DN
                                                Case No. _________________
AUSTIN JAMES CORRY, an individual;
SCOTT CORRY, an individual; KANOSH                    David Nuffer
                                                Judge ________________
TOWN, UTAH, a Municipal Corporation
and Political Subdivision of the State of
Utah; and MILLARD COUNTY, UTAH, a               TIER 3
Political Subdivision of the State of Utah;
and DOES 1 – 10;

Defendants.


       COMES NOW Plaintiff Valerie Engstrom, by and through undersigned counsel,

complaints of Defendants Austin James Corry, Scott Corry, Kanosh Town, and Millard County,

and alleges as follows:
          Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 2 of 20




                                           SUMMARY OF CASE

          In 2015, Plaintiff began working as a fire fighter for the Kanosh Volunteer Fire Department

(the “Department”). Soon after she started working, and continuing up until his arrest, Plaintiff’s

direct supervisor, Assistant Fire Chief Austin Corry, began to sexually harass her. Despite

Plaintiff’s best efforts to dissuade her boss from such unwanted and unlawful behavior, his conduct

only increased in frequency and severity. Plaintiff’s only recourse, aside from quitting her job and

losing her income, was to report Assistant Fire Chief Corry’s unacceptable behavior to his direct

supervisor, the Fire Chief. However, the Fire Chief position was held by Scott Corry, Austin’s

father.

          As might be expected, Plaintiff’s complaints to the Fire Chief about his son’s egregious

behavior were dismissed out of hand with instructions to “not be alone with [Austin]”. Adding a

further barrier to having Plaintiff’s claims addressed, Scott Corry was also a Sergeant with the

Millard County Sherriff’s office – the very same office that would be tasked with handing any

criminal investigation of the reported actions of the Assistant Fire Chief. Both Millard County

(the “County”) and Kanosh Town (the “Town”) were aware of not only the familial relationship

between Austin and Scott, but also the inherent conflict of interest in granting Scott Corry both a

supervisory role in the Department, as well as an investigative role of criminal behavior of the very

same Department he was in charge of.

          Assistant Fire Chief Corry was therefore allowed to exploit and misuse his position of

power and authority over Plaintiff without fear of reprisal. Tragically, the sexual behavior

escalated and became violent, culminating in his raping Plaintiff three times at the Department.




                          Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                       Page 2 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 3 of 20




       Accordingly, Plaintiff brings this Complaint, after first having complied with the Notice of

Claim requirements set forth in Utah Code Ann. § 63G-7-401.

                                                  PARTIES

       1.      Plaintiff Valerie Engstrom at all relevant times was an employee of the Kanosh

Volunteer Fire Department (the “Fire Department” or “Department”) and resident of the State of

Utah. Mrs. Engstrom is currently domiciled in Mesquite, Nevada.

       2.      Defendant Kanosh Town, Utah (“Kanosh” or the “Town”) is a municipal

corporation and political subdivision of the State of Utah, located in Millard County, Utah.

       3.      Defendant Millard County, Utah (the “County”) is a political subdivision of the

State of Utah, located in Utah.

       4.      Defendant Austin James Corry (“Assistant Fire Chief Corry”) was at all relevant

times an individual residing in Utah and employed by Kanosh as the Assistant Fire Chief of its

Fire Department. Upon information and belief, Assistant Fire Chief Corry is presently incarcerated

at the Utah County Correctional Facility.

       5.      Defendant Scott Corry (“Fire Chief Corry” or “Sergeant Corry”) was at all

relevant times an individual residing in Utah and employed by both Kanosh as the Fire Chief of

its Fire Department and by the Millard County Sheriff’s Office.

       6.      The true names and capacities, whether individuals, corporate, associates or

otherwise sued herein as DOES are currently unknown but expected to include, but not be limited

to: individuals with knowledge of the wrongful and tortious acts complained of, with

responsibilities for hiring, firing, supervising, and/or training members of the Kanosh Fire

Department, and the like. Plaintiff is informed and believes, and therefore alleges, that each of the




                        Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                     Page 3 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 4 of 20




named DOE Defendants are negligently responsible in some manner for the occurrences herein

alleged and that conduct, or lack of conduct, by DOE Defendants contributed to the circumstances

which caused her injuries. Plaintiff is informed and believes that the DOE Defendants will most

likely will not be citizens of the State of Nevada so as to not destroy diversity jurisdiction. Plaintiff

will amend this Complaint to allege the true names and capacities once discovered.

        7.      Plaintiff alleged that all or some of said fictitiously named DOE Defendants were

the principals, agents, joint venturers, partners, co-conspirators, employers, employees,

contractors, subcontractors, independent contractors, predecessors in interest and/or successors in

interest to said defendants, and are responsible for the injuries and damages sustained by Plaintiff,

as more fully set for the below, and are residents of the State of Utah, are doing business in Utah

and/or committed acts pursuant to which they are under the jurisdiction of the State of Utah, and/or

partners of each and the other and as such are either joint tortfeasors and/or jointly and severally

liable and legally responsible in some manner for the events and happenings herein, and

proximately caused the injuries and damages to Plaintiff as set forth herein

                                    JURISDICTION AND VENUE

        8.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 over

Plaintiff’s cause of action arising under the Constitution of the United States and 42 U.S.C. § 1983.

The Court had diversity jurisdiction under 28 U.S.C. § 1332(1) because the matter in controversy:

(a) exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest

and costs; and (b) is between citizens of different states resulting in complete diversity.

        9.      A substantial part of the events giving rise to these claims occurred in this judicial

district, thus venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 4 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 5 of 20




       10.     Plaintiff has complied with all applicable claims statutes under the laws of the State

of Utah, including Utah Code Ann. § 63G-7-401, et seq.

       11.     Defendants are subject to personal jurisdiction within this district.

                                    FACTUAL ALLEGATIONS

       12.      Plaintiff was employed as a Kanosh Volunteer Fire Department (hereinafter “Fire

Department”) fire fighter from 2015 until 2018.

       13.     At the time of Plaintiff’s hiring and continuing until on or around September 2018,

Defendant Austin James Corry was employed as the Assistant Fire Chief of the Kanosh Fire

Department and had direct supervisory authority over Plaintiff.

       14.     At the time of Plaintiff’s hiring and continuing until on or around October 2018,

Defendant Scott Corry was employed as the Fire Chief of the Kanosh Fire Department and had

direct supervisory authority over his son, Austin.

       15.     At the time of Plaintiff’s hiring, and continuing until on or around October 2018,

Defendant Scott Corry was also employed by the Millard County Sheriff’s Office as a Sergeant

and, in that capacity, was tasked with conducting any criminal investigations involving the Fire

Department.

       16.     A short time after Plaintiff began working at the Fire Department, Assistant Fire

Chief Corry began engaging in inappropriate conduct, including harassment of a sexual nature

directed towards Plaintiff.

       17.     During Plaintiff’s employment with the Fire Department, Assistant Fire Chief

Corry made sexually suggestive comments to Plaintiff, in response to which Plaintiff attempted to

set boundaries with him.




                        Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                     Page 5 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 6 of 20




        18.     This misconduct and comments made Plaintiff extremely uncomfortable.

        19.     The pattern of harassment and humiliation continued. The verbal comments then

progressed to unwanted physical touching of Plaintiff without her consent, including kissing,

fondling, and groping.

        20.     Plaintiff continued to tell Assistant Fire Chief Corry that she did not like the

comments, that they made her uncomfortable, and that she did not want him to touch her.

        21.     Nonetheless, Assistant Fire Chief Corry disregarded any and all boundaries

Plaintiff attempted to set.

        22.     Between 2015 and 2018, Assistant Fire Chief Corry continually sexually assaulted

Plaintiff the woman without her consent.

        23.     The first sexual assault happened in August 2015 when Assistant Fire Chief Corry

asked Plaintiff to help him with equipment maintenance. While in the cab of a truck, Corry told

Plaintiff that he wanted to “mess around”.

        24.     Despite Plaintiff’s refusal, Assistant Fire Chief Corry forced her into the back seat

of the vehicle where he sexually assaulted her. Plaintiff attempted to prevent being forced into the

vehicle, however Assistant Fire Chief Corry is much larger and physically stronger than she was

and so she was overpowered.

        25.     Plaintiff told Assistant Fire Chief Corry “no” multiple times, however, he was too

strong and held Plaintiff by the throat and used this pressure to pin her down to the seat and to

prevent her from getting up.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 6 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 7 of 20




       26.     A second sexual assault happened a short time later at the fire station. Assistant

Fire Chief Corry ordered Plaintiff to report to the station and, when she arrived, he instructed her

to change into uniform pants. He then pushed her against a vehicle and sexually assaulted her.

       27.     After the assault, Assistant Fire Chief Corry walked away from the vehicle as if

nothing had happened.

       28.     In April 2018, Assistant Fire Chief Corry, using his supervisory authority over

Plaintiff, ordered her to report to the station for some “paperwork”. When she arrived she learned

that the “paperwork” did not exist and was merely a pretext for Corry to get Plaintiff to the station.

Shortly after her arrival, Corry grabbed her and sexually assaulted her.

       29.     Given Corry’s repeated prior sexual assaults, Plaintiff was concerned about having

to go to the station for “paperwork” but, out of a fear of losing her job, Plaintiff did go to the

station. Feeling that she had no choice but to go to the station and fearing another assault might

happen, Plaintiff used an audio recorder on her cell phone and recorded an assault. The audio

recording captured Plaintiff repeatedly telling Corry “no” and to “stop” all to no avail as he

continued his assault.

       30.     In August 2018, Plaintiff decided to stay at her job because another firefighter told

her that Corry might be moving to another department. A few days later, on August 20, 2018,

Plaintiff was in a fire station locker room where she was changing out of her uniform.

       31.     Assistant Fire Chief Corry entered the locker room and closed the door behind him.

Plaintiff was able to turn on her audio recorder and attempted to leave the room. Assistant Fire

Chief Corry sexually assaulted her while she repeatedly told him to stop. The sexual assault ended

only when another fire truck arrived at the station.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 7 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 8 of 20




       32.     People at the station found Plaintiff emotional and upset and helped her to get to a

safe location before they contacted law enforcement. On August 21, 2018, the next day, Assistant

Fire Chief Corry sent Plaintiff a text message stating that he was sorry and hoped the she would

forgive him.

       33.     Assistant Fire Chief Corry’s repeated misconduct demeaned and humiliated

Plaintiff inside the workplace. Additionally, Plaintiff had a well-founded fear of retribution given

Assistant Fire Chief Corry’s position of power and authority over Plaintiff’s career and continued

employment. Such fears were compounded by the familial relationship between Fire Chief (and

then-Millard County Sherriff) Scott Corry (father) and Austin Corry (son).

       34.     Plaintiff put Kanosh Town (hereinafter “the Town”) on notice of Assistant Fire

Chief Corry’s inappropriate conduct through directly notifying Fire Chief Scott Corry as well as

another Department fire fighter.

       35.     Upon voicing her concerns about his son (Austin) and the escalating harassment

and assaults to Fire Chief Scott Corry, Plaintiff was told to avoid being along with Assistant Fire

Chief Corry.

       36.     Fire Chief Scott Corry’s instructions were not only offensive, but they were also

beyond Plaintiff’s control as his son Austin continued to be her direct supervisor. She risked

termination for insubordination even if avoiding him was possible.

       37.     Investigations of possible criminal activity and/or complaints of criminal behavior

at the Town Fire Department were assigned to Fire Chief Scott Corry in his dual role as a Sergeant

with the Millard County Sheriff’s office.




                        Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                     Page 8 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 9 of 20




        38.     By informing Scott Corry of the criminal behavior of his son Austin Corry, Scott

Corry had a legal obligation to investigate Plaintiff’s allegations and, due to the familial

relationship, should have turned over the investigation to a non-biased party/entity.

        39.     That did not happen. Instead, Scott Corry took no action and allowed the sexual

harassment, assaults, and ultimate rapes, to happen unfettered.

        40.     Despite reporting her concerns up the chain of command to Scott Corry, Austin

Corry’s authority and power over Plaintiff remained unchecked.

        41.     Upon information and belief, the Town took no corrective action to ensure that

Assistant Fire Chief Corry’s inappropriate, sexually charged behavior, perpetrated by a man in a

position of power within the Town, ceased within the Department or in the community at large.

        42.     Assistant Fire Chief Corry was arrested on August 22, 2018 by the Provo Police

Department.

        43.     Upon information and belief, Austin Corry admitted in police interviews that he did

assault Plaintiff and acknowledged that Plaintiff did not consent but he continued to assault her.

                                FIRST CAUSE OF ACTION
                        Equal Protection Claim under 42 U.S.C. § 1983
                         [Defendants Austin Corry and Scott Corry]

        44.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

        45.     Acting under color of state law, Assistant Fire Chief Corry sexually harassed and

assaulted Plaintiff.

        46.     He touched her sexually against her will and raped her on three separate occasions.

        47.     Assistant Fire Chief Corry committed these acts against Plaintiff based on her sex.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 9 of 20
       Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 10 of 20




       48.     In so doing, Assistant Fire Chief Corry violated Plaintiff’s constitutional right to

equal protection under the Equal Protection Clause of the Fourteenth Amendment of the United

States Constitution.

       49.     Acting under color of state law, Fire Chief and Sergeant Scott Corry allowed the

sexual harassment of Plaintiff to continue and escalate because the harasser was his son.

       50.     In so doing, Fire Chief and Sergeant Scott Corry violated Plaintiff’s constitutional

right to equal protection under the Equal Protection Clause of the Fourteenth Amendment of the

United States Constitution.

       51.     Plaintiff has suffered harm as a result of Austin Corry and Scott Corry’s

mistreatment of her on the basis of her sex.

       52.     Plaintiff has suffered harm as a result of this mistreatment including, among other

things, psychological and emotional distress, lost wages, and medical expenses.

                                SECOND CAUSE OF ACTION
                     Substantive Due Process Claim under 42 U.S.C. § 1983
                                  [Defendant Austin Corry]

       53.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

       54.     Assistant Fire Chief Corry’s sexual assaults and rapes of Plaintiff violated her

fundamental right to bodily integrity and deprived her of her right to substantive due process under

the Due Process Clause of the Fourteenth Amendment.

       55.     Assistant Fire Chief Corry’s sexual misconduct demonstrated a degree of

outrageousness and a magnitude of harm so great as to shock the conscience.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 10 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 11 of 20




        56.     Assistant Fire Chief Corry acted under color of state law when committing his

assaults on Plaintiff.

        57.     Plaintiff has suffered harm as a result of this mistreatment including, among other

things, psychological and emotional distress, mental anguish, lost wages, and medical expenses.

                                      THIRD CAUSE OF ACTION
                                         False Imprisonment
                                       [Defendant Austin Corry]

        58.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

        59.     Assistant Fire Chief Corry engaged in conduct with the intent to confine and/or

detain Plaintiff within boundaries fixed by Assistant Fire Chief Corry during his physical battery

and raping of Plaintiff by physically restraining her, as well as by confining here in various location

in the Fire Department under false pretenses.

        60.     Assistant Fire Chief Corry's conduct resulted in a confinement of Plaintiff while

she was conscious of the confinement and harmed by it.

        61.     Plaintiff did not consent to any instance of physical restraint or confinement.

        62.     Assistant Fire Chief Corry's conduct amounted to an unlawful detention or restraint

of Plaintiff against her will.

        63.     Assistant Fire Chief Corry engaged in willful misconduct as defined under Utah

Code §§ 63G-7-102(11) and 63G-7-202(c)(i) and therefore he retains no immunity from suit

pursuant to Utah Code Ann. § 63G-7-202(3)(c)(i).

        64.     Plaintiff has been injured and damaged as a result of this unlawful confinement.




                          Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                       Page 11 of 20
       Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 12 of 20




                                    FOURTH CAUSE OF ACTION
                               Intentional Infliction of Emotional Distress
                                       [Defendant Austin Corry]

       65.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

       66.     Assistant Fire Chief Corry’s repeated sexual harassment and sexual assaults of

Plaintiff, along with his abuse of authority as Assistant Fire Chief to effectuate such sexual

harassments and assault, constitute outrageous and intolerable conduct.

       67.     Assistant Fire Chief Corry either intended to inflict severe emotional distress upon

Plaintiff or knew or should have known that such sexual harassment and assault would cause

employee-Plaintiff to suffer such distress.

       68.     Plaintiff has suffered physical harm, discomfort, severe or extreme emotional

distress, mental anguish, extreme fear and shame throughout the years of abuse, and continues to

suffer severe mental distress to the present day as a result of, and caused by, Assistant Fire Chief

Corry's misconduct.

       69.     Assistant Fire Chief Corry engaged in willful misconduct as defined under Utah

Code §§ 63G-7-102(11) and 63G-7-202(c)(i) and therefore he retains no immunity from suit

pursuant to Utah Code Ann. § 63G-7-202(3)(c)(i).

                                         FIFTH CAUSE OF ACTION
                                                  Battery
                                          [Defendant Austin Corry]

       70.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.




                        Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                     Page 12 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 13 of 20




       71.     Assistant Fire Chief Corry acted intentionally toward Plaintiff intending to cause

her harmful or offensive contact, or an imminent apprehension of such contact with each incident

of sexual assault or rape.

       72.     Assistant Fire Chief Corry repeatedly made physical contact with Plaintiff’s person

and effects, each without her consent.

       73.     As a result of this contact, Plaintiff suffered physical, mental, and emotional harm.

       74.     Harmful contact with Plaintiff directly resulted.

       75.     Assistant Fire Chief Corry engaged in willful misconduct as defined under Utah

Code §§ 63G-7-102(11) and 63G-7-202(3)(c)(i) and therefore he retains no immunity from suit

pursuant to Utah Code Ann. § 63G-7-202(3)(c)(i)

                                          SIXTH CAUSE OF ACTION
                                                 Sexual Assault
                                            [Defendant Austin Corry]

       76.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

       77.     Assistant Fire Chief Corry behavior at the outset of each instance of sexual assault

or rape was intended to cause harmful or offensive contact with Plaintiff, or imminent

apprehension of such contact with Plaintiff.

       78.     As a result of Assistant Fire Chief Corry's actions, Plaintiff was put in imminent

apprehension of such contact.

       79.     Assistant Fire Chief Corry engaged in willful misconduct as defined under Utah

Code §§ 63G-7-102(11) and 63G-7-202(3)(c)(i) and therefore he retains no immunity from suit

pursuant to Utah Code Ann. § 63G-7-202(3)(c)(i).




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 13 of 20
         Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 14 of 20




         80.   Plaintiff has been injured and damaged as a result of Assistant Fire Chief Corry’s

misconduct.

                                    SEVENTH CAUSE OF ACTION
                             Negligent Hiring, Supervision, and/or Retention
                                       [Defendant Kanosh Town]

         81.   Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

         82.   The Town owed a duty to Plaintiff, who came into contact with Assistant Fire Chief

Corry through her employment with the Department, to protect Plaintiff from harm at the hands

of its employees, including Assistant Fire Chief Corry.

         83.   The Town breached that duty by, among other things, failing to properly investigate

Assistant Fire Chief Corry’s background before his hiring, failing to adequately supervise

Assistant Fire Chief Corry, by retaining him as an assistant fire chief after complaints of his sexual

and other misconduct, and/or by failing to take steps to ensure that the familial relationship

between Fire Chief Scott Corry and Assistant Fire Chief Austin Corry could not result in the failure

to protect Plaintiff, and others, from harm.

         84.   As a direct and foreseeable consequence of the Town’s negligence in hiring, failing

to supervise, and retaining Assistant Fire Chief Corry, Plaintiff suffered the injuries described

above.

         85.   The Town owed a duty to Plaintiff, who came into contact with Fire Chief Scott

through her employment with the Department, to protect Plaintiff from harm at the hands of its

employees, including Fire Chief Scott Corry.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 14 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 15 of 20




       86.     The Town breached that duty by, among other things, failing to properly investigate

and consider the familiar relationship between Assistant Fire Chief Austin Corry and Fire Chief

Scott Corry before hiring Scott Corry to supervise his son Austin Corry, failing to adequately

supervise Fire Chief Corry, by retaining him as a fire chief despite the inherent conflict of interest

that exists due to Scott Corry’s simultaneous employment by the Millard County Sherriff’s Office

as that organization would be responsible for investigation of possible criminal actions at the Fire

Department where Scott and Austin worked; and/or by failing to take steps to ensure that the

familial relationship between Fire Chief Scott Corry and Assistant Fire Chief Austin Corry could

not result in the failure to protect Plaintiff, and others, from harm.

       87.     As a direct and foreseeable consequence of the Town’s negligence in hiring, failing

to supervise, and retaining Fire Chief Scott Corry, Plaintiff suffered the injuries described above.

       88.     The Town’s breach of its duty was the proximate cause of Plaintiff’s injuries at the

hands of Assistant Fire Chief Austin Corry by Fire Chief Scott Corry’s failing to act upon reports

of his son’s conduct.

       89.     In particular, Fire Chief Scott Corry was personally informed of the claims against

his son Assistant Fire Chief Austin Corry but took no action.

       90.     Further contribution to the lack of disciplinary action is attributed to the fact that,

as known by the Town, Fire Chief Scott Corry is Assistant Fire Chief Corry’s father.

       91.     By failing to take any action to discipline Assistant Fire Chief Corry or to prevent

him from using his authority as Assistant Fire Chief to continue his inappropriate and illegal sexual

behavior, the Town was negligent.

       92.     Plaintiff has been injured and damaged as a result of the Town’s negligence.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 15 of 20
        Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 16 of 20




                                 EIGHTH CAUSE OF ACTION
                             Negligent Hiring, Supervision, and/or Retention
                                       [Defendant Millard County]

       93.     Plaintiff incorporates by reference, all of the above paragraphs as if fully

reproduced herein.

       94.     The County owed a duty to Plaintiff, who was sexually harassed and assaulted at

her place of employment, to provide Plaintiff with an independent and unbiased public safety

officer to report such crimes to be redressed.

       95.     By permitting its employee, Sergeant Scott Corry to serve a dual role of Millard

County Sherriff and Kanosh Fire Chief, Millard County sanctioned an environment wherein

Plaintiff’s complaints were hushed at the source.

       96.     Millard County was negligent in permitting Sergeant Corry to oversee the Fire

Department. This negligence was compounded due to the fact that Millard County was sanctioning

Sergeant Corry’s supervision of his own son, Assistant Fire Chief Austin Corry.

       97.     The County breached that duty by, among other things, failing to separate the public

safety obligation of its employees from the personal and/or familial interests of said employees,

failing to adequately supervise Sergeant Corry so that he could not conceal Plaintiff’s complaints

of the criminal conduct of his son Assistant Fire Chief Corry, and/or by failing to take steps to

ensure that the familial relationship and the accompanying conflict of interest between Sergeant

Scott Corry and Assistant Fire Chief Austin Corry could not result in the failure to protect Plaintiff,

and others, from harm.

       98.     As a direct and foreseeable consequence of the County’s negligence in hiring,

failing to supervise, and retaining Sergeant Corry, Plaintiff suffered the injuries described above.




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 16 of 20
       Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 17 of 20




       99.      The County’s breach of its duty was the proximate cause of Plaintiff’s injuries at

the hands of Assistant Fire Chief Austin Corry by Fire Chief/Sergeant Scott Corry’s failing to act

upon reports of his son’s conduct.

       100.     In particular, Sergeant Scott Corry was personally informed of the claims against

his son Assistant Fire Chief Austin Corry but took no action.

       101.     By failing to take any action to prevent Sergeant Corry from misusing his authority

to shield his son from accountability for Assistant Fire Chief Corry’s inappropriate and illegal

sexual behavior, the County was negligent.

       102.     Plaintiff has been injured and damaged as a result of the County’s negligence.

                                         PRAYER FOR RELIEF

       Wherefore, Plaintiff pray for relief against Defendants as follows:

       1.       For judgment in Plaintiff’s favor and against Defendants Austin Corry and Scott

Corry for violation of Plaintiff’s Equal Protection rights;

       2.       For judgment in Plaintiff’s favor and against Defendant Austin Corry for violation

of Plaintiff’s Substantive Due Process rights;

       3.       For judgment in Plaintiff’s favor and against Defendant Austin Corry for False

Imprisonment;

       4.       For judgment in Plaintiff’s favor and against Defendant Austin Corry for the

Intentional Infliction of Emotional Distress;

       5.       For judgment in Plaintiff’s favor and against Defendant Austin Corry for Battery;

       6.       For judgment in Plaintiff’s favor and against Defendant Austin Corry for Sexual

Assault;




                         Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                      Page 17 of 20
       Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 18 of 20




       7.      For judgment in Plaintiff’s favor and against Defendant Kanosh Town for

Negligent Hiring, Supervision, and/or Retention of Defendants Austin Corry and Scott Corry;

       8.      For judgment in Plaintiff’s favor and against Defendant Millard County for

Negligent Hiring, Supervision, and/or Retention of Defendant Scott Corry;

       9.      For an award of compensatory and punitive damages in favor of Plaintiff and

against Defendant Kanosh Town, including damages resulting from emotional distress, in excess

of an amount of $300,000, to be determined at trial;

       10.     For an award of compensatory and punitive damages in favor of Plaintiff and

against Defendant Millard County, including damages resulting from emotional distress, in excess

of an amount of $300,000, to be determined at trial;

       11.     For an award of compensatory and punitive damages in favor of Plaintiff and

against Defendant Austin Corry, including damages resulting from emotional distress, in excess

of an amount of $300,000, to be determined at trial;

       12.     For an award of compensatory and punitive damages in favor of Plaintiff and

against Defendant Scott Corry, including damages resulting from emotional distress, in excess of

an amount of $300,000, to be determined at trial;

       13.     For an award of reasonable attorneys’ fees and costs associated with this action;

       14.     For an award of post-judgment interest as allowed by law;

       15.     For an award of non-monetary damages in favor of Plaintiff and against Kanosh

Town as follows:




                        Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                     Page 18 of 20
       Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 19 of 20




             a. The institution of approved Annual Harassment, Discrimination, and Retaliation

                Training for all Kanosh Town Fire Department supervisors and employees

                (including additional approved training for Human Resource employees);

             b. The institution of approved Annual Harassment, Discrimination, and Retaliation

                Training for all members of the Kanosh Town Mayor’s Office (including additional

                approved training for Human Resource employees);

             c. The institution of approved mandatory guidelines for the confidential investigation

                and resolution of any complaint or claim of harassment or discrimination lodged

                against the Kanosh Town Fire Department, with such guidelines to include an

                independent, extra-Departmental process for reporting, investigation, and

                resolution of any such complaints or claims;

             d. The institution of approved guidelines for the full and complete vetting of the hiring

                and/or promotion of individuals as Fire Chief, Assistant Fire Chief, and/or other

                managerial or supervisory position; and

             e. The institution of a third-party hotline and independent service wherein persons

                who have suffered from sexual assault or harassment may report and have their

                reports processed.

       16.      For general damages, including pain and suffering, lost wages, attorneys’ fees and

costs, and punitive damages as provided for under Utah Code Ann. § 63G-7-401(3)(c)(iii); and

       17.      For other such relief as the Court may deem just.




                          Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                       Page 19 of 20
       Case 4:19-cv-00026-DN-PK Document 2 Filed 04/03/19 Page 20 of 20




                                            JURY DEMAND

       Plaintiff demands a trial by jury on all causes of action and has tendered the appropriate

fee.

       DATED this 3rd day of April 2019.

                                                              SWENSON & SHELLEY, PLLC

                                                               /s/ Kevin D. Swenson
                                                              KEVIN D. SWENSON
                                                              BRIAN D. SHELLEY
                                                              JAKE R. SPENCER
                                                              CHRYSTAL MANCUSO-SMITH
                                                              Attorneys for Plaintiff




                       Engstrom v. Austin Corry, Scott Corry, Kanosh Town and Millard County
                                                    Page 20 of 20
